Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Dani on Friday March 5, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A ratchet comprising:
a ratchet head having a body and a neck extending from the body, the body having a front surface and a rear surface, the body defining an opening, the neck extending from the body to define a hinge point offset from the rear surface of the body, the body extending generally longitudinally and the neck including a rearward extending segment, the rearward extending segment having a remote end, the neck terminating at the remote end of the rearward extending segment such that the body and the neck are collectively L-shaped, wherein the hinge point is located toward the remote end of the neck;

a handle pivotally joined to the ratchet head at the hinge point defined by the neck, wherein the handle defines a length that is not more than 20% greater than a length defined by the ratchet head, the hinge point being offset such that the handle is selectively movable between an extended position in which the handle extends from the ratchet head and a folded position in which the handle is folded into a position adjacent and substantially parallel to the rear surface of the ratchet head providing a clearance area therebetween, the ratchet being operable as a palm ratchet in the folded position.

2.	(Original)	(Original) The ratchet of claim 1 wherein the handle has a general diameter and the hinge point is offset from the rear surface of the body by a distance equal to about ½ the general diameter of the handle.

3.	(Cancelled)

4.	(Cancelled)

5.	(Original)	The ratchet of claim 2 wherein the ratchet mechanism has a release button protruding from the rear surface of the body, the body including a stop protruding from the rear surface, the stop configured to engage the handle when the handle is folded onto the ratchet head to prevent the handle from actuating the release button.


7.	(Previously Presented)	The ratchet of claim 6 wherein the handle includes a clevis at one end, the clevis pivotally joined to the rearward extending segment of the neck by a hinge pin.

8.	(Currently Amended)	A folding, flex head ratchet comprising:
a ratchet head having a body with a forward surface and a rear surface, the body defining an opening, the ratchet head including a neck extending from the body, the body extending generally longitudinally and the neck including a rearward extending segment having a remote end, the neck terminating at the remote end of the rearward extending segment such that the body and the neck are collectively L-shaped;
a ratchet mechanism seated within the opening and having a ratchet drive extending from the forward surface; and
a handle pivotally secured to the neck at an offset hinge and being movable between an extended First Named Inventor : John A. Amash et al.Appl. No.16/808,798position and a folded position, the handle defining a length of not more than 20% greater than a length defined by the ratchet head, the offset hinge being located toward the remote end of the rearward extending segment of the neck and being offset from the rear surface in a rearward direction such that, when in the folded position, the handle extends adjacent to and substantially parallel with the general providing a clearance area therebetween, to operate as palm ratchet.

9.	(Original)	The ratchet of claim 8 wherein the offset hinge is offset from the ratchet head in a longitudinal direction such that, when in the folded position, the handle is generally centered over the ratchet head.

10.	(Cancelled)

11.	(Cancelled)

12.	(Previously Presented)	The ratchet of claim 8 wherein the handle includes a clevis that is pivotally joined to the neck by a hinge pin.

13.	(Previously Presented)	The ratchet of claim 12 wherein the neck includes a longitudinally extending segment extending longitudinally from the body and wherein the rearward extending segment extends at an angle relative to the longitudinally extending segment.

14.	(Previously Presented)	The ratchet of claim 13 wherein the rearward extending segment extends at an angle of between about sixty degrees and about ninety degrees relative to the longitudinally extending segment.

15.	(Original)	The ratchet of claim 14 wherein the ratchet mechanism includes a rearwardly extended release button, the ratchet head including a stop extending rearwardly from the body, the stop configured to prevent the handle from actuating the release button when in the folded position.

a handle having a longitudinally extended shaft and a clevis extending from one end of the shaft;
a ratchet head having a body with a forward surface and a rearward surface, the body receiving a ratchet mechanism having a ratchet drive extending forwardly beyond the forward surface, the ratchet head including a neck extending from the body, the body extending generally longitudinally and the neck including a rearward extending segment having a remote end with the neck terminating at the remote end of the rearward extending segment such that the body and the neck are collectively L-shaped, the neck defining an offset connection point located toward the remote end of the rearward extending segment of the neck at which the clevis is pivotally connected to the neck, the connection point being offset in a rearward direction such that the handle can be folded into a folded position in which the handle extends adjacent to and substantially parallel with the general extent of the rearward surface providing a clearance area therebetween, the connection point being offset in a longitudinal direction such that the handle is approximately centered over the ratchet head when in the folded position, wherein the handle defines a length that is not more than 20% greater than a length defined by the ratchet head and wherein the ratchet is operable as a palm ratchet when in the folded position.

17.	(Previously Presented)	The ratchet of claim 16 wherein the shaft has a diameter and the connection point is offset from the rear surface of the body in a rearward direction a distanceFirst Named Inventor : John A. Amash et al. Appl. No.16/808,798slightly greater than about ½ the diameter of the shaft.



19.	(Previously Presented)	The ratchet of claim 16 wherein the ratchet drive is longitudinally offset from the longitudinal center of the ratchet head.

20.	(Previously Presented)	The ratchet of claim 19 wherein the neck includes  a longitudinally extending segment extending longitudinally from the body and wherein the rearward extending segment extends at an angle of sixty degrees to ninety degrees relative to the longitudinally extending segment.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								/Hadi Shakeri/
March 5, 2021						Primary Examiner, Art Unit 3723